       Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 1 of 10




KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: kkaiser@agutah.gov

Attorneys for State Defendants


                IN THE UNITED STATES DISTRICT COURT

       IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


MARK L. SHURTLEFF, an individual;                  STATE OF UTAH, UTAH
M’LISS MARLER SHURTLEFF, an                       DEPARTMENT OF PUBLIC
individual; THOMAS       JAMES                   SAFETY, AND UTAH STATE
SHURTLEFF, an individual; and                   BUREAU OF INVESTIGATION’S
ADRIANA CARLINE SHURLEFF, an                        MOTION TO DISMISS
individual,                                       PLAINTIFFS’ COMPLAINT

                          Plaintiffs,
                                                  Case No. 2:18-cv-00445-EJF
v.
                                                     Judge: Evelyn J. Furse
SALT LAKE COUNTY DISTRICT
ATTORNEY SIM GILL, individually
and in his official capacity as Salt Lake
County District Attorney; SALT LAKE
COUNTY; OFFICE OF SALT LAKE
COUNTY DISTRICT ATTORNEY;
                                            1
        Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 2 of 10




STATE OF UTAH DEPARTMENT OF
PUBLIC SAFETY; UTAH STATE
BUREAU OF INVESTIGATION;
AGENT SCOTT NESBITT, an
individual; UNITED STATES OF
AMERICA; FEDERAL BUREAU OF
INVESTIGATION (FBI); SALT LAKE
PUBLIC CORRUPTION TASK
FORCE; FBI SPECIAL AGENT
MICHELLE PICKENS, an individual;
FBI SPECIAL AGENT JON
ISAKSON, an individual; and JOHN
DOES 1-30,

                           Defendants.



                                     MOTION

      Defendants State of Utah, Utah Department of Public Safety, and Utah State

Bureau of Investigation (the “State Defendants”), by and through counsel, Kyle J.

Kaiser, Assistant Utah Attorney General, and pursuant to Federal Rule of Civil

Procedure 12(b)(1) and 12(b)(6), move to dismiss Plaintiffs’ First Amended

Complaint (doc. 4). The basis of this motion is that Plaintiffs’ claims for damages

pursuant to 42 U.S.C. § 1983 are barred because Defendants are not “persons”

within the meaning of 42 U.S.C. § 1983.

      For these reasons, more fully described in the attached Memorandum of

Law, Defendants’ State of Utah, Utah Department of Public Safety, and Utah
                                          2
        Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 3 of 10




Bureau of Investigation request that the case against them be dismissed with

prejudice.1

                                 INTRODUCTION

      This Court should dismiss all causes of action against the State Defendants.

Plaintiffs’ Second, Third, Fourth, and Fifth Causes of Action assert § 1983 claims

pursuant to the Fourth and Fourteenth Amendments of the U.S. Constitution

against the state defendants. Plaintiffs seek compensatory damages, economic

losses, attorney fees, punitive damages, and interest.

      These claims must be dismissed with prejudice under Rule 12(b)(1) and

12(b)(6) because the state defendants are not “persons” under the meaning of §

1983 and therefore, Plaintiffs cannot assert any set of facts that would entitle them

to relief against the state defendants.

                            FACTUAL BACKGROUND

      The following facts taken from Plaintiffs’ Complaint, or facts that may be

judicially noticed, are treated as true for the purposes of this motion only:


1
  Despite the Parties’ attempt to coordinate response times to Plaintiffs’ Amended
Complaint, the State Defendants’ response deadline ended up set one month earlier
than other Defendants’ deadlines. Compare Ord. (doc. 28) with Ord. (doc. 29).
The State Defendants will not oppose any extension of time requested by Plaintiffs
to align the response time for this motion to any other response filed by any other
Defendant.
                                           3
 Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 4 of 10




1. Sometime as early as 2012 an investigation began related to Plaintiff Mark

   Shurtleff’s improper conduct during his tenure as Attorney General. (Am.

   Compl. ¶ 19.)

2. After investigation, the U.S. Department of Justice declined to prosecute

   Plaintiff Mark Shurtleff. (Am. Compl. ¶¶ 44–45.)

3. State and county officials continued the investigation, and a combined

   search warrant was executed on Plaintiff’s home by search teams which

   included state and federal officers. (Am. Compl. ¶ 75.)

4. Plaintiff Shurtleff was eventually arrested and charged with ten criminal

   counts. (Am. Compl. ¶¶ 40, 107.) The case was subsequently dismissed

   by order of the court. (Am. Compl. ¶ 54.)

5. On June 6, 2018, Plaintiffs filed this Complaint alleging that their civil

   rights were violated through the investigation, searches, and arrest. They

   amended the complaint on July 27. (See generally Compl. (doc. 2); Am.

   Compl. (doc. 4))

6. Plaintiffs are seeking compensatory damages in the amount of $60

   million, economic damages in the amount of $20 million, attorneys’ fees,

   punitive damages, and interest. (Am. Compl., Prayer, at 72–73.)

                                    4
        Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 5 of 10




                               LEGAL STANDARD

      State Defendants move to dismiss Plaintiffs’ Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1) and Federal Rule of Civil Procedure 12(b)(6).

Federal Rule of Civil Procedure 12(b)(1) permits dismissal of cases for “lack of

subject-matter jurisdiction.” When a motion made pursuant to this rule is a

“facial” attack on the claims as pleaded, as it is in this case, the motion is reviewed

applying the same standards as one made pursuant to Rule 12(b)(6). Muscogee

(Creek) Nation v. Okla. Tax Comm’n, 611 F.3d 1222, 1227 n.1 (10th Cir. 2010).

       In reviewing a 12(b)(6) motion to dismiss, the court assumes the truth of

well-pleaded facts and draws reasonable inference in a light most favorable to the

plaintiff. E.g., Leverington v. City of Colo. Springs, 643 F.3d 719, 723 (10th Cir.

2011). But a claim survives only if “there is plausibility in the complaint.” Hall v.

Witteman, 584 F.3d 859, 863 (10th Cir. 2009) (citations and quotations omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

Threadbare recitals of elements, facts “merely consistent” with liability, “labels

and conclusions,” or “unadorned, the-defendant-unlawfully-harmed me

accusation[s]” are insufficient. Iqbal, 556 U.S. at 678; Leverington, 643 F.3d at
                                           5
        Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 6 of 10




723 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); Gee v.

Pacheco, 627 F.3d 1178, 1184–85 (10th Cir. 2010) (citations and quotations

omitted); Hall, 584 F.3d at 863 (citations and quotations omitted).

      State Defendants move to dismiss Plaintiffs’ Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(1) and Federal Rule of Civil Procedure 12(b)(6).

Federal Rule of Civil Procedure 12(b)(1) permits dismissal of cases for “lack of

subject-matter jurisdiction.” When a motion made pursuant to this rule is a

“facial” attack on the claims as pleaded, as it is in this case, the motion is reviewed

applying the same standards as one made pursuant to Rule 12(b)(6). Muscogee

(Creek) Nation v. Okla. Tax Comm’n, 611 F.3d 1222, 1227 n.1 (10th Cir. 2010).

       In reviewing a 12(b)(6) motion to dismiss, the court assumes the truth of

well-pleaded facts and draws reasonable inference in a light most favorable to the

plaintiff. E.g., Leverington v. City of Colo. Springs, 643 F.3d 719, 723 (10th Cir.

2011). But a claim survives only if “there is plausibility in the complaint.” Hall v.

Witteman, 584 F.3d 859, 863 (10th Cir. 2009) (citations and quotations omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).


                                           6
         Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 7 of 10




Threadbare recitals of elements, facts “merely consistent” with liability, “labels

and conclusions,” or “unadorned, the-defendant-unlawfully-harmed me

accusation[s]” are insufficient. Iqbal, 556 U.S. at 678; Leverington, 643 F.3d at

723 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)); Gee v.

Pacheco, 627 F.3d 1178, 1184–85 (10th Cir. 2010) (citations and quotations

omitted); Hall, 584 F.3d at 863 (citations and quotations omitted).

                                LEGAL ARGUMENT

        Plaintiffs’ case should be dismissed against the State of Utah, Utah

Department of Public Safety, and the Utah Bureau of Investigation. Section 1983

claims against the State of Utah are barred because defendants are not “persons”

under the meaning of § 1983 and Plaintiffs cannot recover against them under this

theory. For this reason, all claims against state defendants should be dismissed

with prejudice.

   I.      Defendants State of Utah, Utah Department of Public Safety, and
           Utah Bureau of Investigation are not “Persons” within the Meaning
           of § 1983.

        Section 1983 is the statutory vehicle for suing state actors for alleged

violations of the Constitution or of federal laws.Jojola v. Chavez, 55 F.3d 488, 492




                                            7
        Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 8 of 10




(10th Cir. 1995). It provides the exclusive available remedy for violation of federal

constitutional rights. Id.

       Section 1983 provides a remedy at law against any “person who, under color

of any statute, ordinance, regulation, custom, or usage, of any State … subjects …

any citizen of the United States … to the deprivation of any rights … secured by

the Constitution.” 42 U.S.C. § 1983. In order to be subject to suit under § 1983, an

entity must be a “person” as that term has been defined by the courts. Ambus v.

Utah State Bd. of Educ., 858 P.2d 1372, 1376 (Utah 1993) (citing Will, 491 U.S. at

71).

       The U.S. Supreme Court has interpreted “persons” in § 1983 to exclude

states.2 Will v. Michigan Dep't of State Police, 491 U.S. 58, 72-74 (1989).

“[N]either a State nor its officials acting in their official capacities are ‘persons’

under § 1983.” Id. at 71. Governmental entities that are considered arms of the

State for Eleventh Amendment purposes are also not “persons” under § 1983. Id. at

70. “Accordingly, the State of Utah is not an appropriate party in a lawsuit brought

under 42 U.S.C. § 1983, and the claims against it are not viable.” Goodsell v. Utah,


2
  This statutory interpretation of § 1983 avoids the question of Eleventh
Amendment immunity. However, courts have stated that § 1983 was not intended
to abrogate Eleventh Amendment immunity. See Will, 491 U.S. at 66.
                                            8
        Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 9 of 10




No. 2:06CV371 DB, 2006 WL 1720713, at * 1 (D. Utah, June 12, 2006) (ord. not

selected for publication).

      Because none of the State Defendants are “persons” for § 1983 purposes, the

case must be dismissed. The State is not a “person.” Will, 491 U.S. at 71. The

Utah Department of Public Safety qualifies as an arm of the state for Eleventh

Amendment purposes and is thus not subject to suit under § 1983. See Utah Code

Ann. § 53-1-103; V-1 Oil Co. v. Utah State Dep't of Pub. Safety, 131 F.3d 1415,

1428 n.1 (10th Cir. 1997). And the Utah Bureau of Investigation, a division of the

Utah Department of Public Safety, is also created by the Utah Public Safety Code

and is immunized from § 1983 liability. Utah Code Ann. § 53-10-301; V-1 Oil Co.,

131 F.3d at 1428 n.1.

                                    CONCLUSION

      Because Defendants State of Utah, Utah Department of Public Safety, and

Utah Bureau of Investigation are not “persons” within the meaning of § 1983,

Plaintiffs have failed to state an actionable claim against them. Therefore, Plaintiffs

claims against these Defendants must be dismissed with prejudice.




                                           9
Case 2:18-cv-00445-EJF Document 33 Filed 10/23/18 Page 10 of 10




DATED: October 23, 2018

                 OFFICE OF THE UTAH ATTORNEY GENERAL

                /s/ Kyle J. Kaiser
                KYLE J. KAISER
                Assistant Utah Attorney General
                Attorney for State Defendants




                              10
